Citation Nr: 0841177	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for erectile 
dysfunction associated with diabetes mellitus, currently 
evaluated as noncompensable.

2.  Entitlement to an increased rating for hypertension 
associated with diabetes mellitus, currently evaluated as 
noncompensable.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a mood disorder, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1973.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The issues of entitlement to compensable ratings for erectile 
dysfunction and hypertension, both as associated with 
diabetes mellitus, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record supports the conclusion that the 
veteran has PTSD that is related to an in-service combat-
related stressor.

2.  The evidence of record supports the conclusion that the 
veteran has a mood disorder that is related to a service-
connected disability




CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of in-service combat-
related stressors.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 4.125 (2008).

2.  A mood disorder was aggravated as secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further discussed.  

Claims for Service Connection

The veteran claims that he is entitled to service connection 
for both PTSD and a mood disorder.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

If it is shown by official service records that a veteran 
personally engaged in combat against the enemy, such as by 
award of combat citations (e.g., Combat Infantryman Badge, 
Bronze Star, or Air Medal with "V" device), then the 
allegation as to PTSD stressor, alone, provided that it is 
consistent with the circumstances, conditions, and hardships 
of his service, would be deemed sufficient evidence of a 
stressor.  No stressor verification would be needed under 
such circumstances.  

If the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

The veteran's DD Form 214 indicates that he served in Vietnam 
and received a Vietnam Service Medal with one star but 
received no awards identifiable with combat.  That form also 
indicates that his specialty was machinegunner and that he 
received the Rifle Expert Badge.  Other service records 
indicate service in Vietnam as a gunner and also list two 
periods of "combat history."  While the veteran did not 
receive any awards indicating combat service, the listings of 
service under "combat history" qualify as combat service.  
In addition, as the veteran's claimed stressor is dealing 
with the effects of shooting people as a gunner in Vietnam 
and his service records confirm that function in service in 
Vietnam, no other verification of the veteran's stressor is 
necessary because his claimed combat-related stressor is 
corroborated by his service records.

The veteran underwent a VA examination in January 2006 
discussed in more detail in the section below regarding 
service connection for a mood disorder.  At that examination, 
the veteran's mental health was thoroughly analyzed and it 
was determined that he did not meet all of the criteria for a 
diagnosis of PTSD and rather had a depressive disorder.  
However, at VA treatment sessions dealing with the veteran's 
mental health problems, he was repeatedly diagnosed as having 
PTSD per the DSM-IV criteria discussed above and that 
diagnosis was related to his experience as a gunner in 
Vietnam.  Specifically, at an August 2007 VA treatment 
session, the veteran was diagnosed as having PTSD as related 
to the in-service stressor of serving as a gunner in Vietnam.

As the veteran has presented evidence that he has a diagnosis 
of PTSD that is related to his in-service stressor of serving 
as a gunner in Vietnam during combat, service connection for 
PTSD is granted.

MOOD DISORDER

In addition to the above-cited regulations regarding direct 
service connection, the regulations provide that service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  As there was an amendment to 
§ 3.310 and the veteran filed his claim prior to October 10, 
2006, the effective date of the change, the newer and less 
liberal version is not applicable to the appeal.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006); VAOPGCPREC 7-2003.  
Regardless, it is noted that the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The stated intent of 
the change was to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995).

At the January 2006 VA examination, the veteran was diagnosed 
with depressive disorder.  The examiner explained that this 
disorder was manifested due to his other disabilities and 
referenced specifically disabilities that have not been 
service-connected as they are due to a post-separation injury 
rather than due to anything related to service.  However, the 
examiner continued by stating that the veteran's depressive 
disorder was aggravated by his service-connected diabetes in 
that the diabetes contributes to his loss of function as per 
his depressive disorder.

While other VA treatment records discussed above diagnose the 
veteran as having PTSD and exclude any depressive disorder, 
the January 2006 examination was clear in stating that he 
definitely had a diagnosis of depressive disorder that is 
aggravated by his service connected diabetes inter alia.  
Therefore, service connection is also warranted for the 
depressive disorder insofar as it is aggravated by his 
service-connected diabetes or other service-connected 
disabilities.  It is noted that while there are various 
records with competing mental health diagnoses, there is no 
clear argument that the veteran only has a single mental 
health diagnosis and as such, the benefit of the doubt is 
given to the veteran that he has both diagnoses and both have 
been shown to warrant service connection in ways discussed 
above.


ORDER

Service connection for PTSD is granted.

Service connection for a mood disorder as secondary to 
service-connected disabilities is granted.


REMAND

The veteran has claimed that his symptoms of erectile 
dysfunction and hypertension warrant compensable ratings for 
each.  Each of these disabilities is associated with his 
service-connected diabetes mellitus.  After his claim for 
compensable ratings was received by VA in May 2005, the 
veteran underwent a VA examination of his diabetes mellitus 
in general in February 2006.  That examiner however did not 
indicate any measurements of blood pressure nor any physical 
examination of the veteran with regards to indicating 
symptoms of erectile dysfunction that would warrant a 
compensable rating.  Such an examination is necessary to 
determine the current level of severity of each of these 
disabilities.

In addition, the veteran indicated that he wanted a Travel 
Board hearing on the issue of entitlement to a compensable 
rating for hypertension associated with diabetes mellitus on 
the Form 9 submitted in September 2007.  The Travel Board 
hearing conducted on the other issues discussed in this 
decision undertaken in June 2008 did not discuss the issue of 
entitlement to a compensable rating for hypertension 
associated with diabetes mellitus.  Therefore, remand is also 
necessary to afford the veteran the opportunity for such a 
hearing if one is still desired.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a letter asking if he 
still desires a Travel Board hearing on 
the issue of entitlement to a compensable 
rating for hypertension associated with 
diabetes mellitus.  If the veteran 
responds in the positive, schedule such a 
hearing.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his hypertension and erectile 
dysfunction as associated with his 
diabetes mellitus.  Have the examiner 
review the entire claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests, including blood pressure 
measurements and a physical examination to 
determine if there is any penile deformity 
or other symptoms associated with the loss 
of erectile function.

3.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

4.  Thereafter, readjudicate the claims on 
appeal and if either remains denied issue 
the veteran a supplemental statement of 
the case and allow for an appropriate 
period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


